Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 15/995,771 filed on 6/1/2018. Claims 11-20 are currently pending.

Priority
Application claims the benefit of German Application No. 102017209905.4, filed on 6/13/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2018 has been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, line 9 recites: “determining the target speed”. However, in claim 12, line 4, and claim 11, line 15, makes it certain that a target speed has already been calculated. The skilled artisan is not apprised as to how the target speed may be determined after it has already been calculated, and the applicant has failed to adequately set forth the metes and bounds of the claim.  Changing the wording to “a second target speed (N_Z’)”  would render this rejection moot.  Claims 13 and 14 should also be amended so that it is clear which target speed is being referenced in those claims.

Allowable Subject Matter
Claims 11, and 15-20 are allowed.
As to claim 11, the prior art of record does not provide: “measuring an input current (l_22) of the electric motor; determining a defined primary pressure value (p_PE) for the primary circuit (P) based on the measured input current (l_22) of the electric motor (22); adjusting a primary pressure (p_P) of the primary circuit (P) to the defined primary pressure value (p_PE); calculating a target speed (n_Z) of the electric motor (22); and adjusting a secondary flow rate (Q_S) of the secondary circuit (S) to a target secondary flow rate (Q_SZ) by changing a speed (n) of the electric motor (22) to the calculated target speed (n_Z), in combination with the remaining limitations. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication 2007/0240919 (Carlson), US2009/0232673 (Reisch), US 2018/0106363 (Katakura), US Publication 2018/0073629 (Yamamoto), demonstrate strategies for controlling an electric gear pump to supply two pressure circuits. 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN P DODD/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655